IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


CHRISTOPHER JOHNSON D/B/A/               : No. 98 WM 2017
GOURMENT FOODS CREATIVE,                 :
                                         :
                     Petitioner          :
                                         :
                                         :
             v.                          :
                                         :
                                         :
CASTLE CO-PACKERS/BRIAN                  :
DWORKIN,                                 :
                                         :
                     Respondent          :


                                    ORDER



PER CURIAM

      AND NOW, this 20th day of February, 2018, the Application for Extraordinary

Relief is DENIED.